Case 19-21051-VFP    Doc 155    Filed 11/25/19 Entered 11/26/19 22:07:52          Desc Main
                               Document      Page 1 of 2




      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)         Order Filed on November 25, 2019
      Jeffrey Schreiber, Esq.                                 by Clerk
      NJ Attorney ID: 041751990                               U.S. Bankruptcy Court
                                                              District of New Jersey
      Samantha L. Frenchman, Esq.
      NJ Attorney ID: 156812015
      MEISTER SEELIG & FEIN LLP
      2G Auer Court
      Williamsburg Commons
      East Brunswick, New Jersey 08816
      Tel: (732) 432-0073

      Attorneys for Creditor Accolend, LLC
                                                              Case No. 19-21051(VFP)
   In Re:
                                                              Chapter 11

                                                              Honorable Vincent F. Papalia
   PALMETTO CONSTRUCTION SERVICES, LLC
                                                              Hearing Date: November 19,
                                                              2019 at 10:00 a.m.


            ORDER DENYING MOTION FOR A STAY PENDING APPEAL

      The relief set forth on the following page, numbered two (2), is hereby ORDERED.




 DATED: November 25, 2019
Case 19-21051-VFP         Doc 155     Filed 11/25/19 Entered 11/26/19 22:07:52              Desc Main
                                     Document      Page 2 of 2



        Upon consideration of the Motion for a Stay Pending Appeal filed by Debtor Palmetto

 Construction Services, LLC (“Debtor”) (Docket Entry 132), the Brief in Opposition to the Motion

 filed by Creditor Accolend, LLC (Docket Entry 145), the Objection to the Motion filed by the

 Chapter 11 United States Trustee (Docket Entry 146), the Objection to Debtor’s Motion filed by

 the Chapter 7 United States Trustee (Docket Entry 148), the arguments of counsel at the hearing

 held on November 19, 2019 (the “Hearing”), and the totality of the circumstances of this case, and

 notice having been given to the parties in interest, and the Court having found cause for the entry

 of the within Order, and for the reasons set forth on the record at the Hearing, it is hereby:

        ORDERED that Debtor’s Motion for a Stay Pending Appeal is denied with prejudice.




                                                   2
